DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 12/18/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/18/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 9,204,565] in view of Song [US 2018/0150108].
Regarding claim 1, Lee et al., disclose a display device (figures 1-3) comprising: 
a display panel (100, figures 1-2) including: 
a front surface (a top surface holds the display 100, figures 1-2) that displays an image (100, figures 1-2); and

a metal assembly (210, 220 and 230, figures 2-3) disposed on the rear surface of the display panel, wherein the metal plate includes: 
a first body (210, figures 2-3) and a second body (220, figures 2-3) that are arranged in a second direction intersecting the first direction; 
a patterned portion (230, figures 2-3) disposed between the first body and the second body to overlap the folding axis in a thickness direction of the display device (figures 1-2); and 
at least one protrusion (215, 225, figures 2-3) protruding parallel to the folding axis from an edge of at least one of the first body, the second body, and the patterned portion.
Lee et al., disclose the claimed invention except for the metal assembly being formed of an integrally metal plate.
Song discloses a foldable display device (100, figures 1-5) comprising a flexible display panel (100, figures 1-5) being formed on a metal plate (1000, figures 1-5).
It would have been to one of ordinary skill in the art at the time the invention was made to set the metal assembly of Lee et al., being formed an integrally plate, as suggested by Song, for the purpose of facilitating assembly the support assembly in the foldable display device. 
Regarding claim 2, Lee et al, in view of Song, disclose wherein the at least one protrusion comprises a plurality of protrusions disposed in the first body and the second body (215, 225, figures 2-3).
Regarding claim 3, Lee et al., in view of Song, disclose wherein each of the first body and the second body includes first and second side surfaces (figures 2-3) extending in the second direction, and the plurality of protrusions include: a pair of first protrusions disposed on the first side surface and the second side surface of the first body (a pair of protrusions 215, figures 2-3); and a pair of second protrusions disposed on the first side surface and the second side surface of the second body (a pair of protrusion 225, figures 2-3).
Regarding claim 9, Lee et al., in view of Song, disclose wherein the plurality of protrusions are symmetrically arranged with respect to the folding axis (figure 3).

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claim 11 discloses the combination features of “a pair of bridges that limit extension and contraction of the patterned portion within a range, each of the pair of bridges including a first end connected to the first body and a second end connected to the second body.”  These features, in conjunction with other features, as claimed in the claim 11, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 12-17 depend on the allowed claim 11.
 	The claim 18 discloses the combination features of “a pair of bridges that limit extension and contraction of the patterned portion within a range, each of the pair of bridges including a first end connected to a first side of the patterned portion and a second end connected to a second side of the patterned portion.”  These features, in conjunction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-5, 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 4 discloses the combination features of “wherein each of the first body and the second body includes a first concave portion on the first side surface and a second concave portion on the second side surface, the first and second concave portions being recessed in a direction parallel to the folding axis, the pair of first protrusions are disposed in the first concave portion and the second concave portion of the first body, and the pair of second protrusions are disposed in the first concave portion and the second concave portion of the second body.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 5 depends on the allowed claim 4.

 	The claim 10 discloses the combination features of “wherein the plurality of protrusions are disposed in the patterned portion, the patterned portion includes a pattern forming a plurality of openings, and the plurality of protrusions and the pattern are integral with each other.”  These features, in conjunction with other features, as claimed in the combination features of the claims 9, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/12/2022